Woodward, J.:
The plaintiff brings this action under the provisions of the Employers’ Liability Act (Laws of 1902, chap. 600) to recover for personal injuries alleged to have been sustained through the negligence of the defendant, as fixed by the act. Upon the trial the plaintiff7introduced in evidence the copy of a notice served upon the defendant, to which the latter took exceptions, on the ground that it did not comply with the requirements of the statute. The objection was overruled and the case was submitted to the jury upon' the theory that a liability had been established under the statute, the jury finding in favor of the plaintiff in the sum of $5,000. Upon a motion to set aside the verdict the learned court below granted the motion, and in an opinion handed' down indicates that the decision rests upon the insufficiency of the notice served upon the defendant and upon this appeal this is the only question necessary to be considered. The notice as served is, in its material parts, as follows:
“ Please take notice that Jeremiah Glynn has a claim against you for money damages for personal injuries sustained by him on or about December 29th, 1905, while in your employ at the Astor Docks, Borough of Bronx, City of New York. That the cause of the injuries which are the basis of the claim herein was your negligence and that of your superintendents and agents, and the negligent and defective erection and maintenance of the ways, works and machinery used in the work on which plaintiff was engaged.” The Employers’ Liability Act, which enlarges the obligations of the employer to his employees, imposes a condition precedent to the maintenance of an action ; it requires that the claimant shall within 120 days of the happening of the accident serve a notice upon the employer, which notice shall contain the “ time, place and cause of the injury,” and the decisions in this State in the appellate courts have uniformly lield that the requirement that the cause should be given was not satisfied by the pleader’s conclusions; the facts constituting the cause must be stated, not, perhaps, with the detail and *188accuracy of a pleading or a bill of particulars, but in such a manner as to point out to the employer the facts producing the injury. For instance, if the accident was caused by reason of the negligence of the superintendent or person occupying that relation, the facts constituting the negligence should be stated, while if the accident was due to “ any defect in the condition of the ways, works or machinery” the particular defect should be pointed out. The statute makes provisions for overcoming mere inaccuracies in statements of facts, where the rights of the other party have not been infringed, but there is no suggestion that the plaintiff may be relieved from a plain statement of the cause of his injuries. The act gives the employee a higher right than he had under the common law, but it attaches as a condition that the employee who is injured must give notice of the time, place and cause of the injury, and a notice which fails to state the facts in connection with the injury is fatally defective. (Ortolano v. Degnon Contracting Co., 120 App. Div. 59, 61, and authorities there cited.)
It is suggested, however, that the plaintiff established facts from which the jury might have found a verdict for the plaintiff at common law, and that the order setting aside the verdict should be reversed on this account. It is a sufficient answer tlxat the case was not tx-ied upon this tlxeoxy. It was tided upon the tlxeoxy that it rested upon the Employers’ Liability Act and it was submitted to the jury upon this theory. The plaintiff introduced the notice upon this theory, and he had the benefit upon the trial of all of the evidence tending in any manner to establish the cause of action under the statute, as well as at common law, and it is impossible to determine what evidence was considered by the jury in reaching its verdict. The notice as served was insufficient to meet the requirements of the statute; the notice and the evidence in support of the cause of action are in the case, and a verdict based upon these facts cannot stand as a matter of law.
The order appealed from should be affirmed.
Present — Woodward, Jenks, Hooker, Gaynor and Rich, JJ.
Order'unanimously affirmed, with costs.